{¶ 1} I respectfully dissent. As the majority properly points out, there was a presumption of proper service because the instructions to the Clerk of Courts specifically set forth service of Request for Admissions on "Hambones," and on Charles and Kathleen Kastor. Civ.R. 4.1(A). In addition to the presumption of service, Albrecht gave notice of the admissions a second time in its pleading styled Motion to Deem Admitted. The Kastors did nothing in response to the pleading.
{¶ 2} In almost every case where there is no response to requests for admission it would aid the party not responding to present the merits of their case if they could have the admissions withdrawn under Civ.R. 36(B). In this case, there were two notices to the party without a response, not even a leave to plead.
{¶ 3} Our standard of review in these cases is abuse of discretion. The trial court judge did not commit an abuse of discretion under the facts of this case and I would affirm the trial court's decision.